DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6, 8, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over MCNALLY (EP 1956586 A2, see IDS received 06/17/2020) in view of Pachet (US 20020194984 A1).
	Regarding claim 1, MCNALLY discloses a music composition system (Fig. 1) for composing music segments (para. 0009-0010), the music composition system comprising: a computer interface (204 in Fig. 1) comprising at least one external input for receiving from an external device a request for a musical composition (para. 0007, 0056; between user interface 204 and sequence composer 206 a request is implicitly present); a controller configured to determine based on a request received at the external input a plurality of musical parts for the musical composition (para. 0008); and a composition engine (206 in Fig. 1) configured to generate, for each of the determined musical parts, at least one musical segment in digital musical notation format (para. 0039, 0048-0049, 0054); wherein the computer interface comprises at least one external output configured to output a response to the request (para. 0008, lines 32-34).
	MCNALLY does not mention explicitly: wherein the computer interface is comprised in an Application Programming Interface (API), and wherein the API further comprises a request manager coupled to the computer interface and configured to assign a job identifier to the request; wherein the composition engine comprises a plurality of Probabilistic Sequence Models (PSMs), the plurality of PSMs are configured to generate a sequence of musical segments based on probability distribution, and the plurality of PSMs are further configured to be coordinated for generating musically cooperating musical segments.
	Pachet teaches a plurality of Probabilistic Sequence Models (PSMs) (para. 0131-0138) configured to generate a sequence of musical segments based on probability distribution (para. 0277), and the plurality of PSMs are further configured to be coordinated for generating musically cooperating musical segments (para. 0119-0121), wherein the PSMs are influenced by characteristics of external inputs (para. 0277, 0279, 0284).
	Since MCNALLY teaches the general condition of modulating (e.g., via musically thematic templates) the musical composition (para. 0035-0036), it establishes a prima facie case of obvious modification. In view of Pachet, therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pachet’s teaching of a plurality of PSMs into MCNALLY’s composition engine to generate a sequence of musical segments based on probability distribution. Doing so would allow to use the plurality of PSMs to musically cooperate the various musical segments in accordance with characteristics of external inputs (Pachet, para. 0018, 0277, 0279, 0284). Such modification will improve the efficiency of the learning methods, as well as the accuracy of the music generated (Pachet, para. 0132).
	For the rest of the claim, Examiner takes official notice that a computer interface (such as a user interface of a general purpose computer that allows the user to communicate with various software components of the computer using a set of definitions and protocols) comprised of an Application Programming Interface (API), wherein the API further comprises a request manager coupled to the computer interface and configured to assign a job identifier to the request, is well known in the art. Since MCNALLY teaches the general condition of the user interface (see discussion about 204), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MCNALLY and Pachet to arrive the claimed invention by providing an API to program/customize the user interface as desired. It has been held that the merely application of a known technique to a specific instance by those skilled in the art would be obvious and involve only routine skill.
	Regarding claim 2, MCNALLY discloses: wherein the controller is configured to determine from the request a style parameter identifying a style attribute for the composition and the composition engine is configured to generate the musical segments based on the style parameter (para. 0053).  
	Regarding claim 3, MCNALLY discloses: wherein the composition engine has a plurality of composition modules (e.g., musically thematic templates), wherein the composition engine is configured to select (e.g., style indicator) one or more of the composition modules based on the request (para. 0035-0036).  
	Regarding claims 4-5, MCNALLY discloses: wherein the one or more of the composition modules are based on the style parameter (para. 0035-0036), wherein each of the composition modules is associated with a respective style indicator, and the one or more composition modules are selected by matching the style parameter to their style indicator(para. 0035-0036).
	Regarding claim 6, MCNALLY does not mention explicitly: wherein each of the composition modules is in the form of the PSM.
	However, as discussed for claim 1 above, Pachet teaches a plurality of Probabilistic Sequence Models (PSMs) (para. 0131-0138) configured to generate a sequence of musical segments based on probability distribution (para. 0277, 0279, 0284), and the plurality of PSMs are further configured to be coordinated for generating musically cooperating musical segments (para. 0119-0121).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to substitute Pachet’s PSMs for the composition modules of MCNALLY to arrive the claimed invention. Doing so would allow to provide real-time interactive music generation methods and devices that are able to produce stylistically consistent music and further improve the efficiency of the learning methods, as well as the accuracy of the music generated (Pachet, para. 0018, 0132).
Regarding claim 8, MCNALLY discloses: wherein the composition engine has a first composition module configured to generate at least a first music segment for a first (e.g., the “intro” parts) of the musical parts, and a second composition module configured to generate at least a second music segment for a second (e.g., the “outro” parts) of the musical parts based on data of the first music segment (para. 0010, 0035).  
Regarding claim 15, MCNALLY discloses: wherein the composition engine is configured to store each of the music segments in a database is association with a segment identifier (para. 0035, lines 50-51; para. 0047: by inherency, there must be a segment identifier through which the corresponding segment can be referred back).  
Regarding claims 16-17, MCNALLY discloses: wherein the job identifier assigned to the request is associated with each of the segment identifiers (para. 0009); wherein the response to the request comprises the job identifier and thereby indicates the music segments (para. 0009).  
Regarding claim 18, MCNALLY discloses the claimed invention (see discussion for claim 1 above).
Regarding claim 19, MCNALLY discloses the claimed invention (see discussion for claim 1 above, see also para. 0011).
4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MCNALLY in view of Pachet and further in view of Cameron et al. (US 20180032611 A1).
Regarding claim 7, MCNALLY does not mention explicitly: wherein the probabilistic sequence model is a trained neural network.  
	Cameron teaches a music composition system (para. 0002; Fig. 1), comprising: a plurality of composition modules (e.g., music-selection filters, see para. 0097-0104, 0204-0211), wherein one subset of the composition modules are in the form of trained machine-learning models (machine-learning music-selection filters, see para. 0330).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cameron’s teaching of trained machine-learning model into the combination of MCNALLY and Pachet to implement the probabilistic sequence model, in order to provide a better mechanism through which a filtered list or database of available music tracks (i.e., musically thematic templates) can be selected to dynamically match the user’s request (Cameron, para. 0322-0325, 0327-0330).
Cameron is silent on: said machine-learning model is a neural network.
Examiner takes official notice that the use of neural networks in music composition is well known in the art. It would have been obvious to one ordinary skill in the art to apply a neural network to the machine-learning model in the combination of MCNALLY, Pachet and Cameron. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
5.	Claims 9-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MCNALLY in view of Pachet and further in view of Loudermilk (US 20030128825 A1).
	Regarding claims 9-10, MCNALLY does not mention explicitly: wherein the first music segment embodies a chord sequence and the second music segment embodies a melody or harmony composed to fit the chord sequence; wherein the first music segment embodies a melody and the second music segment embodies a harmonization of the melody.  
	Loudermilk teaches systems and methods for creating musical compositions employing a top-down and interactive auto-composition process (Abstract), comprising: a plurality of music generation engines (para. 0313-0314) for generating a plurality of music segments based on various user inputs (para. 0055, 0314-0316); wherein said plurality of music segments includes a first music segment and a second music segment, wherein the first music segment embodies a chord sequence (para. 0067, 0153) or a melody (para. 0171) and the second music segment embodies a harmony composed to fit the chord sequence (0168, 0171).
In view of Loudermilk, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MCNALLY and Pachet to arrive the claimed invention recited in instant claims 9-10 by composing in parallel several segments such as melody and harmony. Doing so would provide systems and methods for creating, modifying, interacting with and/or playing music that may be adapted to a variety of applications (Loudermilk, para. 0016).
Regarding claim 11, MCNALLY does not mention explicitly: wherein the composition engine has an input configured to receive a percussion part and at least one of the segments is composed based on the percussion part.  
Loudermilk teaches a composition engine (para. 0313), wherein the composition engine has an input configured to receive a percussion part and at least one of the segments is composed based on the percussion part (para. 0218).
  In view of Loudermilk, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MCNALLY and Pachet to arrive the claimed invention recited in instant claim 11 by composing at least one segment based on input receive from a percussion part. Doing so would provide systems and methods for creating, modifying, interacting with and/or playing music that may be adapted to a variety of applications (Loudermilk, para. 0016).
Regarding claims 12-14 and 20, MCNALLY does not mention explicitly: wherein the controller is 4Preliminary Amendment Attorney Docket No.: 112704.000138configured to select from a set of available composition parameters composition parameters for the composition of the segments using a probabilistic selection process; wherein the controller is configured to determine a set of weightings based on the request and the composition settings are selected probabilistically according to the determined weightings; wherein the weightings are determined based on the style parameter.  
	Loudermilk teaches a controller 4Preliminary AmendmentAttorney Docket No.: 112704.000138configured to select from a set of available composition parameters composition parameters for the composition of music segments using a probabilistic selection process (para. 0063, 0138-0139); wherein the controller is configured to determine a set of weightings based on the request (para. 0211) and the composition settings are selected probabilistically according to the determined weightings (para. 0211, 0213-0214); wherein the weightings are determined based on the style parameter (para. 0210-0211).
	In view of Loudermilk, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MCNALLY and Pachet to arrive the claimed invention recited in instant claim 12 by selecting composition parameters for the composition of music segments using a probabilistic selection process. Doing so would provide systems and methods for creating, modifying, interacting with and/or playing music that may be adapted, for example, to capture various statistical properties of musical style (Loudermilk, para. 0063).

Response to Arguments
6.	Applicant's arguments received 10/19/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-5 as set forth above in this Office action.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837